The wisdom and policy of the statutes here challenged as being unconstitutional are for legislative, not judicial, determination. The courts have no veto power. If the statutes do not clearly violate some identified provision of the Constitution, the courts have no authority to annul them. See Jackson Lumber Co. v. Walton County, 95 headnotes 1, 2, 3, pages 637-8, 95 Fla. 632, 116 So. 771; Jacksonville v. Bowden, 67 Fla. 181,  64 So. 769, L.R.A. *Page 197 
1916, 913 Ann. Cas. 1915D 99; State v. Duval County, 76 Fla. 180,79 So. 692; Cotten v. County Com'rs, 6 Fla. 610.
"The control of all * * * public highways is vested in the State absolutely without any constitutional limitations or restrictions." State, ex rel., v. Johnson, 71 Fla. 363,72 So. 477.
See also Stewart v. DeLand-Lake Helen S.R. and B. Dist.,71 Fla. 158, 71 So. 42; State, ex rel., v. Fearnside, 87 Fla. 349,100 So. 256; Jackson Lumber Co. v. Walton County, 95 Fla. 632,116 So. 771; Amos v. Mathews, 99 Fla. 1, 126 So. 308; Carlton v. Mathews, 103 Fla. 301, 137 So. 815.
The subject of public road construction is not regulated by the Constitution. Under the present and preceding Constitutions statutes of the State have imposed upon the counties and municipalities the duty of providing public roads by taxation or by bond issues. Within the last thirty years statutes have authorized special taxing districts in the counties to provide for improved public roads by bond issues and local taxation. In later years statutes have provided for State roads to be constructed and maintained by State officers through the levy of State excise taxes on sales of gasoline. Some public roads constructed by counties and districts have been taken over by the State as State roads; and compensation therefor to the counties and districts has been provided for by statutes in allocating to the counties portions of the State excise taxes on sales of gasoline in the State.
Chapter 15659, Acts of 1931, levies a "First Gas Tax" of three cents per gallon on sales of gasoline, to be placed in the "State Road License Fund" to be used by the State Road Department for State Road purposes; also a "Second Gas Tax" of three cents per gallon on sales of gasoline to *Page 198 
be placed in the "State Road Distribution Fund" to be allocated to the counties severally; the proceeds of one cent per gallon to the counties respectively in proportion as the area of each county bears to the area of the entire State; and the proceeds of one cent per gallon, in proportion as the population of each county bears to the population of the entire State; and the proceeds of one cent per gallon, in proportion as the amount due the several counties and districts therein by the State bears to the entire indebtedness of the State to all the counties and districts for roads taken over by the State. Such allocations of the three-cent excise tax public road fund, are under the above statute to be used (1) to pay the debt due by the State to the counties and districts therein for roads taken over by the State, (2) an equal sum for constructing preferred State roads in the counties severally by the State Road Department, (3) for credit to the State Road License Fund "to be expended as provided by law," Section 8, Chapter 15659.
In the year 1931 when Chapter 15659 was enacted and in subsequent years, statutes were enacted changing the uses of the funds allocated to counties under Chapter 15659, to meet diverse conditions in different counties. The changes made by the statutes authorize funds allocated to counties, and not presently needed for debt payments to the counties and districts therein, to be used by the county commissioners of the counties for needed public road purposes. See Chapters 15757, Acts of 1931, and 17967, Acts of 1937, and other like statutes in 1931, 1933, 1935, 1937; Sections 1167 (31) et seq., Perm. Supp. of 1936 to C.G.L. 1927.
In some counties the amounts due by the State to the counties for the construction of roads taken over by the *Page 199 
State, are represented by long term county or district bonds that do not mature serially, but perhaps all mature at once in the years to come; and in some counties the amounts annually allocated to the counties by Chapter 15659 are in excess of current requirements for interest payments and for sinking fund purposes to pay the bonds at maturity. In some counties the need for public roads is greater than in others; and, because of large area and small population, some counties are unable to construct or maintain public roads to meet urgent requirements in the counties or to connect with main State roads. The Constitution does not prohibit statutes authorizing the use of State excise public road funds in any counties as may be determined by the Legislature in enacting statutes, all public roads in the State being a State purpose if so provided by statute.
The State excise tax public road fund is a State fund subject to statutory enactments as to its uses and disbursements for public road purposes. The order of uses and the official disbursements of the State excise tax public road funds allocated to the counties under Chapter 15659; (1) to pay debts due by the State to the counties and districts therein for roads taken over by the State, and (2) an equal amount for the construction of public roads in the counties by the State Road Department, may be changed as to any or all counties by later statutes, since such uses and disbursements are statutory and are not regulated by any provision of organic law.
The power of the State over counties and districts, and the duty of the counties and districts to provide for the payment of their outstanding bonds remain; and any diversion of the allocated funds that are needed to pay the interest and the principal of the bonds as they mature, may be remedied or prevented by appropriate legislation; *Page 200 
and any unlawful diversion of funds allocated to pay the debts of the State to the counties may be redressed by due course of law in appropriate judicial proceedings.
The statutes and the alternative writs do not command any moneys to be remitted to the counties, except such as shall be placed to the credit of the counties, or such as come into the hands of the Board of Administration from the second gas tax.
Chapter 15659, Acts of 1931, was enacted to meet the needs of good public roads in and to all parts of the State. Like all other statutes, it is subject to amendment, modification, extension or repeal by a later statute, which in its enactment or in its provisions, or in its operation, does not violate some identified provision of the State or Federal Constitution. No question of Federal grant or administration of public road funds is involved.
The Constitution does not forbid the amendment of a general law providing State excise tax funds for public road purposes by local or special laws; nor does the Constitution forbid the classification of counties in allocating such State public road funds to counties for public road purposes even though only one county is put in a class; nor are the allocations and methods of disbursement contained in Chapter 15659, Acts of 1931, immune from statutory changes.
Section 8, Chapter 15659, provides that:
"When any county in the State of Florida no longer participates under the provisions of this Act in the return to or for it of moneys contributed for the construction of State roads, as herein provided, and when these roads shall have been constructed which are at the time of the passage of this Act a part of the first, second and third preferential system of State roads within such county, then and *Page 201 
thereafter all funds thereafter derived from the Second Gas Tax theretofore allotted or appropriated to or for said county shall be transferred to the State Road License Fund of the State of Florida in the manner and to be expended as provided by law." See Chap. 15760, Acts of 1931, et seq.
Such provision of the statute apparently contemplates that changes in the administration of the proceeds of the "Second Gas Tax" to meet diverse conditions, may be made "as provided by law," after the primary use of the allocated funds has been satisfied.
If Washington County or any other other county has received more funds than were allocated to the county by Chapter 15659, (1) to pay for roads built by the county and taken over by the State, and (2) also an equal amount for the construction of preferential State roads in the county, than consistently with the above quoted paragraph of Section 8, Chapter 15659, that thereafter proceeds of the "Second Gas Tax" "shall be transferred to the State Road License Fund * * * in the manner and to be expended as provided by law," subsequent enactments may authorize further portions of the "Second Gas Tax" to be remitted to the county for public road purposes, as the judgment of the Legislature may be expressed in statutes, even after all preferential State roads in the county "shall have been constructed."
In cases such as Stripling v. Thomas, 101 Fla. 1015,132 So. 824; Jordon v. State, 100 Fla. 494, 128 So. 747, where the Constitution forbids special or local laws to be enacted on the stated subjects, laws arbitrarily classifying counties by population, so as to include only one county may be unconstitutional. But where, as here, local or special laws arenot forbidden by the Constitution, and a statute *Page 202 
regulating the subject may be either special or local or general, the Legislature is free to adopt either method; and classifications including only one county may be constitutional when the subject regulated is within the legislative discretion and judgment. See Givens v. Hillsborough County, 46 Fla. 502,35 So. 88, 110 Am. St. Rep. 104; State v. Daniel, 87 Fla. 270,99 So. 804. See also Anderson v. B.P.I., 102 Fla. 695, 136 So. 334. In the Washington county case above, as shown by an amendment to the alternative writ, the law was advertised as a special or local law.
A statute regulating the duties of officers as an incident to the main subject of statutory regulation, does not violate Sections 20 and 21 of Article III of the Constitution which forbid special or local laws "regulating the jurisdiction and duties of any class of officers except municipal officers." Jackson Lumber Co. v. Walton County, 95 Fla. 632, 116 So. 771; Lainhart v. Catts, 73 Fla. 735, 75 So. 47.
In these cases the subject regulated is the transmission to counties of portions of a State excise tax public road fund, to be disbursed by county officers for public road purposes, which is thereby made a State expense; and merely incidental regulations of the duties of officers in making such transmissions and disbursements do not violate Sections 20 and 21, Article III, Constitution.
Statutory discriminations made in the judgment of the Legislature in the allocation and disbursements of the State excise tax public road fund to counties for public road purposes, are not subject to judicial review unless some identified provision of the Constitution is, beyond all reasonable doubt, violated by the classifications or discriminations made. Legislative responsibility in the enactment of laws for the allocation and disbursement of State public road funds to be used for public road purposes in any or all of *Page 203 
the counties of the State, cannot be checked by or transferred to the courts when there is involved only the policy or even the fairness of the allocations or the wisdom of the method of disbursement of such funds, no provision of the Constitution being thereby violated. The wisdom, economy and policy of statutes are for legislative decision. See Jackson Lumber Co. v. Walton County, 95 Fla. 632, 116 So. 771.
Any or all the public roads in any or all of the counties of the State are or may by statute be made a State purpose or expense; and statutes commanding State officials to transmit stated portions of the State excise fund levied for public road purposes, to one or more counties of the State, by necessary intendment operate as an appropriation by law of the stated portions of such funds to public road purposes in the counties respectively, without violating Section 4, Article IX, or Section 30, Article III, Constitution. Amos v. Mosley, 74 Fla. 555,77 So. 619; Lainhart v. Catts, 73 Fla. 735, 75 So. 47. Such appropriations may be made without designating particular roads if the Legislature so enacts; and the expenditure of such appropriated funds may by statute be made by State or by county officials or other agencies when no provision of the Constitution is thereby violated. See State, ex rel., v. Johnson, 71 Fla. 363,72 So. 477.
The statutes in controversy here do not purport to authorize any portion of the State excise tax fund levied by statute for public road purposes, to be used for any exclusively county
purpose; but the statutes contemplate or require the funds allocated to the counties respectively to be used for a public road purpose, which is, by the necessary intendments of the statutes; made a State purpose and expense, even though the public roads had not been expressly *Page 204 
made a part of the State roads. The intended purpose cannot be frustrated by prior Act providing for the apportionment of moneys in the county road and bridge funds to the cities and towns in the counties respectively for municipal purposes, though by statute the maintenance of public roads may be made a county, district or municipal purpose, or a State purpose or expense.
It cannot be assumed that county officers will use the public road funds allocated to a county, for any other purpose than for public road purposes in the county; the county officers being authorized to use such funds only for public road purposes in the counties as a State expense and purpose under the statute. The Legislature has the power to have such allocated public road funds administered within the counties by county officers instead of by the State Road Department or other officials of the State, there being no organic regulation of the subject.
Violations of the several statutes in making disbursements of public road funds are not involved here; and such violations cannot be judicially anticipated or adjudicated in advance of such wrongful acts in the absence of proper parties and appropriate proceedings. The law affords remedies for wrongs committed; and the Constitution requires the courts to administer right and justice by due course of law. Section 4, Declaration of Rights.
The first paragraph of division (c) of Section 8, Chapter 15659, Acts of 1931, is modified by the last paragraph of such division (c) in that the last paragraph provides that (1) when the amount due a county for the construction of roads taken over by the State has been paid, and (2) when the preferential State roads in the county "shall have been constructed," (not when asum equal to the sum paid to the county for roads built by the county and taken over by the *Page 205 
State, has been allocated to the county for constructing preferential State Roads in the county by the State Road Department, then (3) the funds shall be transferred to the State Road License Fund "to be expended as provided by law."
This being so, funds that are credited to any county for road purposes until all the designated preferential State Roads in the county "shall have been constructed," are subject to use in the county for such road purposes as statutes may provide.
Chapter 17967, Acts of 1937, provides that "whenever any moneys derived from gasoline taxes imposed under the laws of Florida shall be placed to the credit of Washington County," the Board of Administration shall pay monthly to the county road and bridge fund of Washington County all moneys appropriated to the use of the State Road Department for the construction in the county of those State roads within the county which were heretofore designated as being a part of the first, second and third preferential system of State Roads. Such enactment is within the power of the Legislature.
The alternative writ contains the following: "5. That all amounts, furnished, advanced, paid out, contributed or expended by Washington County, Florida, or any Special Road and Bridge District or Special Taxing District of such County directly or through the State Road Department in the constructing and/or building of State roads referred to in the aforesaid act within such County has been returned to said County; which final refund was completed on the ___day of ___, A.D. 193__ ; and that thereafter under and by virtue of said Chapter 15659, Laws of Florida, A.D. 1931, Washington County, Florida, continued to participate in the distribution of the three cents of the second gas tax *Page 206 
as provided in Section 8 (b) of said Chapter, and that there has continued to accumulate for the use and benefit of Washington County, Florida, to August 1, 1937, $_____, and that there will hereafter continue from month to month to accumulate for the use and benefit of Washington County, Florida, certain sums of money, the exact amounts of which are unknown at this time but which will be known to the respondents from month to month from their official records," and commands the Board of Administration "to pay, disburse, distribute and administer the funds in possession of the Board of Administration in accordance with Chapter 17967, Acts of 1937." It is not shown that all the designated preferential State roads in the county "have been constructed;" and such roads may be constructed by county officials.
The Comptroller moves to quash the alternative writ on grounds going to the face of the statute and the writ; while the Governor and the State Treasurer express a willingness to comply with the statute and the writ. The pleadings do not present for determination the correctness of allocations and credits that have been made to the county from the "Second Gas Tax" fund.
In the Jackson County case the alternative writ in effect alleges that moneys derived from the "Second Gas Tax" and appropriated or allocated to Jackson County for public road purposes under Chapter 17053, Acts of 1935, are in the control or custody of the respondents, and the writ commands stated amounts to be remitted to the Board of County Commissioners for Jackson County.
The respondent Comptroller moved to quash the amended alternative writ upon points going to the statute and the writ.
Other respondents in effect aver that Chapter 17053, Acts *Page 207 
of 1935, operates to divert to the county for road purposes, funds that under Chapter 15659, Acts of 1931, are allocated to be used by the State Road Department in constructing preferential State Roads, and the effectiveness of Chapter 17053 is doubted.
The moneys referred to are State excise public road funds and may be used for public road purposes as may be provided by statute; and in this case Chapter 17053 is not in necessary conflict with the last paragraph of division (c) of Section 8, Chapter 15659, Acts of 1931.
In the Calhoun and Liberty County cases the statutes are in the form of general laws; and as the subject regulated is the disposition of a State excise tax public road fund, which may be done by either a general or a special or local law, the classification by population is within the legislative judgment; and the motive of the Legislature in choosing to exert its lawmaking power through a general law, rather than a local or special law, is not for judicial consideration.
TERRELL and CHAPMAN, J.J., concur.